Citation Nr: 1703433	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to February 23, 2015 and as 70 percent disabling on and after February 23, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969, including service in the Republic of Vietnam from July 1967 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia certified this case to the Board on appeal.  

During the pendency of the appeal, in February 2016, the RO increased the evaluation for the service-connected PTSD to 70 percent, effective February 23, 2015.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA paperless file.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 23, 2015, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  On and after February 23, 2015, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total social impairment.


CONCLUSIONS OF LAW

1.  Prior to February 23, 2015, the criteria for an increased disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  On and after February 23, 2015, the criteria for an increased disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service, to include Social Security Administration (SSA) records, private records, and VA treatment records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in November 2007, February 2010, and February 2015.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the relevant rating criteria.  The Board acknowledges the Veteran's statements in the June 2010 substantive appeal regarding discrepancies with the February 2010 VA examiner's notation that the Veteran experienced less than one panic attack per week and finding that there were no social or behavioral problems due to his PTSD.  After review of the record, the Board finds that the Veteran's account of experiencing eight to 10 panic attacks per month is more consistent with the record; it will discount the examiner's findings in this regard.  The Board also notes that although the examiner initially found there were no social or behavioral problems due to the Veteran's PTSD, the examiner adequately addressed and included the Veteran's reports of his PTSD related history and symptoms and conducted detailed findings related to the diagnostic criteria of the Veteran's PTSD in the examination report.  The Board also notes that the examiner included the Veteran's reports of challenges he faced regarding entering PTSD counseling in the report.  As such, the Board finds the February 2010 VA examination, despite the minor discrepancy of panic attacks notation, as well as the November 2007 and February 2015 examinations are adequate, considering the examinations included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

Finally, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a prior remand).  The prior Board remand in October 2014 requested that the RO obtain recent VA medical records from several VAMCs, request that the Veteran provided authorization and release forms for a specific private provider, and obtain a thorough VA examination to determine the current severity of the Veteran's PTSD and the effect of the service-connected PTSD on his ability to obtain gainful employment.  VA records were obtained in October 2014.  Requests for private medical records from the specific private provider were made in October 2014.  The Veteran did not provide the RO with any additional names of private treatment for his PTSD.  A February 2015 VA examination addressed the current severity of the Veteran's PTSD and the effect of the service-connected PTSD on his ability to obtain gainful employment.  Accordingly, the directives of the remand are met.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  

PTSD

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A the time of the Veteran's August 2007 claim statement requesting an increased rating for his service-connected PTSD, the Veteran was assigned a 50 percent rating.  As noted above, a February 2016 rating decision increased the evaluation for the service-connected PTSD to 70 percent, effective February 23, 2015.  

Under Diagnostic Code 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2016). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Factual Background

A May 2006 VA record noted that the Veteran lived in the country side, had two dogs, and avoided being around people.  The Veteran reported that he did not trust people and would rather stay at home.  The evaluator noted the Veteran experienced paranoid ideations and had no friends.  The Veteran was noted to have been married twice.  He was with his first wife for 17 years and his present wife for 20 years.  The Veteran was noted to have three children with the youngest age 17.  The Veteran reported his children were doing well.  The Veteran was noted as alert, cooperative, friendly, and was very proud talking about his younger daughter.  The Veteran reported experiencing continued nightmares about the Vietnam War.  The evaluator assigned a GAF score of 60, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A November 2006 VA record noted the Veteran reported that he was feeling well with no depression, no anxiety, and his "dreams at his lowest."  The Veteran also reported that he was satisfied with how he felt at the moment with the present medications.  The evaluator noted the Veteran was alert, cooperative, and well-oriented.  The Veteran's memory as well as judgment and insight were noted as "ok."  The Veteran speech and behavior were noted as appropriate.  The Veteran denied experiencing delusions or hallucinations.  The evaluator assigned a GAF score of 60, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A May 2007 VA record noted the Veteran felt better with his anxiety and depression but continued to have nightmares about the Vietnam War that came and went.  The Veteran reported that he had previously stopped working due to problems with his back.  The evaluator noted the Veteran was alert, cooperative, and friendly.  The Veteran denied experiencing delusions or hallucinations.  His behavior was noted as appropriate.  The evaluator assigned a GAF score of 65, which indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

An August 2007 VA record noted the Veteran still stayed by himself and did not feel well around people.  The evaluator noted the Veteran had been married for twenty years with three adult children, all were doing well.  The Veteran reported that he had worked for 32 years and was retired for four years.  The evaluator noted the Veteran was alert, cooperative and well-oriented.  The Veteran speech and behavior were noted as appropriate.  The Veteran denied experiencing delusions or hallucinations.  The evaluator assigned a GAF score of 60, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In November 2007, the Veteran was provided a VA examination.  The examiner noted the Veteran's treatment included anti-depressant and anti-anxiety medication and that the Veteran was responding well to medication.  The examiner noted the Veteran had been married twice, with his first marriage lasting 17 years and his present marriage 20 years at the time of examination.  The Veteran had an adult son and daughter as well as a 16 year old daughter in high school.  The Veteran reported that he got along well with his family.  Regarding activities and leisure pursuits, the Veteran reported he enjoyed gardening and walking his dogs in the woods.  The Veteran also reported that he socialized with his children and also enjoyed occasional visits from friends.  The Veteran watched television, particularly the History Channel and light movies.  The Veteran denied a history of suicide attempts, a history of violence or assaultiveness, alcohol use, and other substance use. 

Upon examination, the examiner noted the Veteran's general appearance as clean and casually dressed.  His psychomotor activity was noted as unremarkable, his speech was spontaneous.  His attitude was cooperative, friendly, and relaxed.  The Veteran's affect was appropriate and his mood was good.  The Veteran's attention was intact and he was able to do serial 7's and was able to spell a word forward and backward.  The Veteran was oriented to person, time, and place.  His thought process and thought content were unremarkable.  The examiner noted the Veteran experienced no delusions or hallucinations and understood the outcome of his behavior.  The Veteran had average intelligence and understood he had a problem.  The examiner noted the Veteran did not have sleep impairment and did not have inappropriate behavior.  The Veteran reported having panic attacks three times a week that were moderate in severity but were not overwhelming.  The examiner noted there was no mention of the attacks in the medical record and that the Veteran stated they had just started to increase during the past year.  The examiner also noted there was no presence of homicidal or suicidal thoughts.  The Veteran's extent of impulse control was noted as good and there were no episodes of violence indicated.  The Veteran had the ability to maintain minimum personal hygiene.  There was no problem with activities of daily living.  The Veteran's remote, recent, and immediate memory were noted as normal.  

The examiner noted the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions; and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma; made efforts to avoid activities, places or people that arouse recollections of the trauma; and reported feelings of detachment or estrangement from others.  The Veteran also experienced irritability almost daily and had difficulty concentrating.  The Veteran was capable of managing his financial affairs.  The Veteran reported that he had retired about four years prior to the exam since he was eligible by age or duration of work and due to his medical issues, to include his psychiatric problem.  

The examiner summarized that there were changes in the functional status and quality of life since the last exam in the Veteran's social/interpersonal relationships and his recreation/leisure pursuits.  The examiner found the Veteran's prognosis as fair and noted that the Veteran had not received individual or group therapy nor had the Veteran's panic attacks been specifically addressed.  The examiner indicated that additional treatment would likely result in a reduction of symptoms.  The examiner found there was no total occupational and social impairment due to the Veteran's PTSD signs and symptoms and found there was no reduced reliability and productivity due to the PTSD symptoms.  However, the examiner noted there was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to his PTSD signs and symptoms, but that the Veteran was generally satisfactorily functioning.  The examiner assigned a GAF score of 65, which indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In a November 2007 statement, the Veteran stated that he was on medications for his PTSD, panic attacks, depression, and high blood pressure.  He stated that even on medications, he continued to have several panic attacks weekly and regular bouts of depression.  He stated he could not sleep at night without medication and even then, he woke up many times from the smallest noise.  He reported the sleep disturbance caused him problems with staying awake during the daytime and caused problems with his blood pressure.  The Veteran also stated that he did not attend events where there were a lot of people due to his panic attacks and that he usually stayed by his self at home.  He stated he received medical retirement in February 2003 from the Georgia Department of Correction where he was employed for approximately 30 years.  He indicated that in 2003, he applied for and received Social Security Disability due to his medical problems and that he had been unable to work since retirement.  The Veteran stated that his PTSD seemed to cause more problems with his panic attacks and in other areas.  

In a January 2008 statement, the Veteran reported that although he walked in the woods with his dogs, he would do so because he could not tolerate other people very well.  He stated he continued to have panic attacks, had depression that lasted several days, had impaired impulse control, had extreme difficulty in adapting to stressful circumstances, and could not maintain any type of friendship or relationship.  He also indicated that his medication made him drowsy, and made it difficult to function or keep a thought pattern.

In a June 2008 VA record, the Veteran reported that he did not like to go out of the house and that he rather stay by himself at home.  The Veteran reported experiencing frequent nightmares and was not able to sleep.  The Veteran also reported experiencing anxiety attacks when he woke up from his dreams.  The Veteran reported things aggravated him very easily and that he was very obsessive compulsive, where everything needed to be in their place.  The Veteran indicated that his wife said he went to the extreme.  The evaluator noted the Veteran was alert, cooperative, well-oriented, and had appropriate behavior.  The evaluator assigned a GAF score of 55, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In a September 2008 private opinion, the examiner opined that the Veteran suffered from chronic and severe to very severe PTSD and had suffered for many years with the condition.  The examiner also noted the Veteran was in the medium risk range for suicide.  

In a September 2008 statement, the Veteran indicated that his medications had increased as needed for increased problems he had on a daily bases.  He also stated he was unable to work and unable to be around other people on a regular basis.  

In an October 2008 VA record, the Veteran reported that his medicine helped but that he still rather be by himself and that he did not feel well.  The Veteran reported experiencing some anxiety and depression.  The Veteran reported that he was aware that he had a very short temper and that things that did not bother others upset him.  The Veteran indicated that he rather be by himself and that although he did not want to be that way, "this is the way it is."  The Veteran reported that he was never able to sleep and that he always felt tired and down during the day.  The Veteran indicated that people did not understand what he was going through.  The evaluator noted the Veteran was alert, cooperative, and had good insight about his emotional problems and PTSD.  The evaluator assigned a GAF score of 55, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In a December 2008 statement, the Veteran stated he had been unable to work even part time due to his PTSD and anxiety.  He stated he continued to have problems being around people, had problems trying to recall things, had problems falling or staying asleep, had irritability and outbursts of anger, had difficulty concentrating, was hyper-vigilant, and had high startle response.  He stated these symptoms have made it very difficult for him to leave the house and that his family also found it hard to be around him.  

In an April 2009 VA record, the Veteran reported he stayed mostly in the house and his wife worked.  He also reported he did not enjoy being around people and did not feel at ease but that his medicine was helping.  The Veteran was noted as alert, cooperative, and friendly.  The Veteran reported that his main problems were his inability to sleep at night and his lack of desire to have any social life.  The evaluator assigned a GAF score of 55, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In an October 2009 VA record, the Veteran reported he felt alright in the afternoon but had bouts of depression and anxiety.  On evaluation, the Veteran was alert and well-oriented.  He had a flat affect but was pleasant, cooperative, conversant, and responsive.  His thought processes were relevant and coherent and his judgement and insight were intact.  The Veteran denied having suicidal ideations or hallucinations.  His mood was stable although he appeared sad.  The evaluator noted the Veteran had some difficulty maintaining eye contact.  

In a January 2010 VA record, the Veteran reported that "he [could not] think straight" due to his prescribed steroids.  On examination, the Veteran was alert, appeared well-groomed appearance, had good eye contact and appropriate affect, was in a depressed and sad mood, had normal motor activity, was friendly and cooperative, and had clear speech.  The evaluator noted there were no language and memory problems and there was age appropriate attention and judgment.  The Veteran's impulse control was noted to be within normal limits but the Veteran had vague perception regarding his insight of problems.  The Veteran's thoughts were logical and coherent.  His fund of knowledge appeared to be at an average level.  The Veteran denied suicidal or homicidal thoughts and the evaluator noted good medication compliance as well as good medication response.  The evaluator assigned a GAF score of 60, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In a February 2010 VA examination, the Veteran reported experiencing PTSD symptoms of anxiety, irritability, lack of sleep, depression, and lack of socialization.  The Veteran reported waking up in a cold sweat, waking up at the slightest sound of noise, and being awake for a few hours before being able to return to sleep.  The Veteran reported he was unable to visit many noisy and crowded places.  The Veteran reported experiencing bad anxiety attacks and that his PTSD medications caused side effects of dizziness, sleepiness, and tiredness.  He denied a history of hospitalization or visits to the emergency room for psychiatric reasons.  The Veteran denied attending any group or individual therapy due to the long distance he had to travel.  Regarding re-experiencing traumatic an in-service event, the Veteran reported persistent, recurrent recollection of the event.  He described persistent, recurrent, distressing dreams of the event one to two times a month.  The Veteran reported these nightmares woke him up and kept him awake until next night.  The Veteran reported persistent and intense distress at exposure to similar events such noisy, crowded areas.  He indicated he had palpitations, dizziness, and sweating in reaction.  The Veteran reported prior self-medication with alcohol abuse.  However, the Veteran reported he no longer abused alcohol and has not had alcohol since 1993.  

The Veteran reported he had retired in 2003 due to medical disability.  He indicated his PTSD medication had affected his work and caused him to be tired and to sleep too much.  Prior to retiring, he worked as a counselor for the Georgia prison system.  The examiner noted the Veteran has a college degree in criminal justice.  The Veteran reported he did not socialize with people outside his home because he could not handle loud noise and did not like being in crowded areas.  He did not socialize with people due to anxiety.  At the time of examination, the Veteran had been married to his second wife for 20 years and reported having a good relationship with his children.  He reported his first marriage lasted for 16 years but failed due to his depression and irritability.  

During examination, the examiner noted the Veteran was a reliable historian.  His orientation was within normal limits.  His appearance and hygiene was noted as appropriate.  The Veteran's behavior was appropriate and he maintained good eye contact.  The Veteran's affect and mood were noted as normal and his communication and speech were within normal limits.  The Veteran's concentration was within normal limits.  The examiner noted the Veteran's panic attacks were present and occurred less than once per week.  There were no suspiciousness or delusions noted.  There was no report of a history of delusions and hallucinations noted.  Obsessional rituals were noted as absent.  The Veteran's thought processes were appropriate and he was able to read and understand direction.  The examiner noted the Veteran did not have slowness of thought nor did he appear confused.  His judgment was not impaired and his abstract thinking was normal.  His memory was noted as within normal limits.  The examiner noted that suicidal and homicidal ideations were absent.   The examiner noted there were no behavioral, cognitive, social, affective or somatic symptoms attributed to the Veteran's PTSD.   

The examiner assigned a GAF score of 65, which indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Regarding the Veteran's functional impairment, the examiner found the Veteran was not able to hold a job similar to his prior employment but that he was perfectly capable of functioning in jobs where there were fewer crowds and had a less noisy environment.  The examiner noted the Veteran was capable of managing his finances and that mentally he did not have difficulty performing daily living activities.  He had no difficulty understanding commands.  The Veteran did not have difficulty establishing and maintaining effective work/school and social relationship but was not able to function in a crowded place.  The examiner noted the Veteran did not have problems with his relationships and was able to maintain effective family role functioning.  However, the examiner noted the Veteran was unable to perform recreational or leisurely pursuits due to his anxiety and social isolation of self.  The examiner found the Veteran did not appear to pose any threat of danger or injury to self or others.  

In a July 2010 VA record, the Veteran reported he did not like being around other people because they did not do things the way he did things and therefore he became very critical of them.  He reported that his wife described him as "OCD."  On examination, there was no change from the January 2010 VA mental health outpatient examination.  In a September 2010 VA record, the Veteran reported he had a short fuse and continued to experience nightmares.  He reported he went out with his dogs when he woke up.  There were no significant changes on examination.  There were no significant PTSD symptom changes noted for the remainder of 2010 in his VA mental health outpatient records.

In a May 2011 VA record, the Veteran reported he continued to have problems with his sleep.  He reported that he woke up every two hours and that he felt aggravated by noises.  He reported that he avoided crowds and still experienced occasional nightmares and flashbacks.  The Veteran also reported feeling depressed that sometimes lasted two to three days.  He reported he had irritable mood associated with physical aggression that was not directed to people.  He denied any thoughts of suicide or homicide.  He denied ever doing anything intentionally to harm himself.  He denied psychotic symptoms but he endorsed being suspicious of people.  The Veteran reports that he had been noticing significant short-term memory problems in the past year and was much worse in the prior 6 months.  He noted that it was very scary and that he got confused and lost even in familiar places.  On MSE, the veteran was noted as alert, awake, oriented, calm, and cooperative.  There were no abnormal movements noted.  He made good eye contact and his speech was normal.  The Veteran reported that his mood was fine.  His affect was noted as reactive.  His thought process was logical but his thought content was significant for worries about his short-term memory difficulty.  The Veteran denied any suicidal or homicidal ideation and there was no evidence of psychosis noted.  

In a July 2011 VA record, the Veteran was noted as alert, appropriately groomed for the weather, at normal weight, and had good eye contact and appropriate affect.  The Veteran's mood was euthymic and he had normal motor activity, was friendly, his speech was clear, and there were no language or memory problems noted.  The evaluator noted the Veteran had age appropriate attention and judgment and that the Veteran's impulse control was within normal limits.  The evaluator also noted the Veteran verbalized his problems and wanted help.  The Veteran's thoughts were logical and coherent thoughts.  He denied having any kind of hallucinations and there was no evidence of suicidal thought or behavior noted.  The evaluator found that the Veteran did not appear to be a danger to his self or others at the time.  

VA records subsequent to July 2011 to 2014 show no significant PTSD symptom changes.  The Veteran maintained normal weight and appropriate appearance at evaluations.  He consistently denied hallucinations and denied any suicidal or homicidal thoughts or plans.  There were no noted changes in his speech, memory, judgment, attention, impulse control and motor activity.  He consistently had logical and coherent thoughts and did not appear a danger to himself or others.  

In a February 2015 VA examination, the examiner assigned a GAF score of 65 for the PTSD and a GAF score of 64 for the unspecified anxiety disorder, which indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Veteran reported that he avoided crowds and that his spouse said he is OCD and think all people are bad.  The Veteran stated he saw "bad people in [Vietnam] and while working in the prison system."  The Veteran also reported his hearing loss affected his sense of direction.  He reported difficulty knowing where a noise came from.  He stated he stayed away from people due to being unable to hear them and that with background noise he could not hear conversations at all.  He stated it was better to avoid people because they did not understand.  He described depressive symptoms that came and went but that his anxiety was constant.  He reported feeling wound up and that he worried a lot, would check doors, and made sure things were in the right place.  He indicated it was difficult to relax since he was worried about what may happen.  He also reported issues related to sleep.  He experienced "weird and strange" dreams and reported that noise woke him and he subsequently had difficulty returning to sleep.  He slept with a sharp knife under his pillow.  He indicated he slept about seven to eight hours without noise and when not being bothered by others.  However, he reported he was aggravated by small noises and stated he was never really ever going to sleep.  He recalled his sleep issues originated during the Vietnam War when he remained aware and alert to watch for enemies.  He indicated once he returned to civilian life, he was irritable at work from lack of sleep.  

At examination, the Veteran reported he was still married for 27 years to his second spouse.  He indicated he had two daughters and one son who he spoke to via telephone once a week or once every two weeks.  He reported he had been retired since 2003 and that he had been medically retired due to his PTSD and anxiety.  He stated he had been employed for 31 years in the prison system as a guard and later a counselor, unit manager and deputy warden.  He reported he began prison work upon return from Vietnam and described being accustomed to "blood and guts" so he worked in a maximum security prison.  He recalled he previously had a horrible temper, drank in excess, and got in trouble with the law.  He reported he self-medicated by drinking for his sleep disturbance.  The Veteran denied hospitalizations or suicidal attempts since his last exam.  He recalled a history of attending outpatient PTSD group at a VA outpatient clinic once a week and a history of individual psychotherapy once every two weeks.  He denied experiencing any problems with his medications.  He reported consuming beer once or twice a week and a glass of wine to help with his sleep.  

Upon examination, the examiner noted the Veteran's PTSD and unspecified anxiety disorder symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, anxiety, suspiciousness, impaired judgement, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner noted the Veteran's recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events; his intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; his avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feeling about or closely associated with the traumatic events; his persistent, distorted cognitions about the cause or consequences of the traumatic events that lead to individual to blame himself or others; his markedly diminished interest or participation in significant activities; his hyper-vigilance; and his exaggerated startle response.  The examiner noted the duration of the disturbance was more than one month and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted the disturbance was not attributable to the physiological effects of a substance.  

The Veteran was noted as oriented times four (person, place, time, and situation).  The Veteran manifested a solemn and anxious mood with affect appropriate to thought content and he was able to identify familiar objects.  He did not manifest visual agnosia, expressive or receptive aphasia.  The Veteran denied suicidal or homicidal ideation, plan or intent.  He also denied auditory, visual, olfactory or tactile hallucinations.  The examiner noted the Veteran was not psychotic or delusional during the examination and that he manifested good immediate recall ability and good delayed recall ability.  He was unable to recall the name of the examiner.

A March 2015 VA primary care record noted the Veteran's PTSD, anxiety, and depression were stable and the Veteran was directed to continue his medication.  

In a subsequent March 2015 VA record, the Veteran was noted as alert, appropriately groomed for weather, at normal weight, and had good eye contact.  The Veteran had a depressed and anxious affect.  The Veteran's mood was euthymic, he had normal motor activity, was cooperative, his speech was clear, and there were no language or memory problems noted.  The evaluator noted the Veteran had age appropriate attention and judgment.  The evaluator also noted the Veteran verbalized his problems and wanted help.  The Veteran's thoughts were logical and coherent thoughts.  He reported having circumstantial hallucinations but there was no evidence of suicidal thought or behavior noted.  The evaluator found that the Veteran did not appear to be a danger to his self or others at the time.

In a November 2015 VA record, the Veteran initially reported that he was doing great, then reported he was doing okay and that he could not complain.  He indicated his medications helped him.  On MSE, the Veteran was noted as alert, appropriately groomed for weather, at normal weight, and had good eye contact.  The Veteran had appropriate affect.  The Veteran's mood was euthymic and he had normal motor activity, was friendly and cooperative, his speech was clear, and there were no language or memory problems noted.  The evaluator noted the Veteran had age appropriate attention and judgment.  The evaluator also noted the Veteran verbalized his problems and wanted help.  The Veteran's thoughts were logical and coherent.  He denied having hallucinations and there was no evidence of suicidal thought or behavior noted.  The evaluator found that the Veteran did not appear to be a danger to his self or others at the time.


Analysis

The Veteran is currently assigned a 50 percent rating for his service-connected PTSD prior to February 23, 2015 and a 70 percent rating on and after February 23, 2015.  

As noted above, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Prior to February 23, 2015, the Board finds that an increased evaluation is not warranted.  Although the Veteran had difficulty establishing and maintaining effective relationships, he did not have an inability to do so, as he was able to have functioning and good relationships with his current wife and children.  Moreover, his level of impairment was not such as to constitute occupational and social impairment with deficiencies in most areas.  He may have had impairment in work and mood, but the Veteran was consistently described as having normal thoughts and judgment.  Additionally, he consistently denied suicidal or homicidal ideations and was consistently found to have normal speech.  Furthermore, the examiners noted he had good grooming and hygiene.  The Veteran denied having delusions or hallucinations during this period.  The Board acknowledges the Veteran's statement in the January 2008 notice of disagreement that he had impaired impulse control and extreme difficulty in adapting to stressful circumstances.  However, the record during this period does not contain reports that his irritability was accompanied by violence.  As such, the Board finds the Veteran's 2008 complaints of irritability, short temper, and outbursts of anger more aligned with disturbances of mood.  Additionally, the Board notes that the Veteran's November 2007 VA examination and VA treatment records during this period consistently indicated the Veteran's impulse control were within normal limits.  The Board also acknowledges the Veteran's statements of his "OCD" behavior.  However, there is no indication that during this period that any obsessional rituals interfered with his routine activities.  He was also noted to be fully oriented at all times.  His symptoms of self-isolation, anger, irritability, and others do not rise to the level of symptoms of the 70 percent evaluation as they are not of "similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d 112.  The Veteran's GAF scores during this period do not mandate a 70 percent evaluation; rather, they support the finding of a 50 percent evaluation.  Here, the Veteran's GAF scores during this period have ranged from 55 to 65.  These scores are indicative of mild to moderate symptoms and indicate that a 50 percent evaluation is appropriate.  In considering the evidence as a whole, his symptoms were not of the level of severity as most of those listed in the criteria for a 70 percent rating.  Accordingly, a rating in excess of 50 percent is not warranted prior to February 23, 2015.

Also as noted above, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

On and after February 23, 2015, the Board finds that an increased evaluation is not warranted.  At no point did the Veteran exhibit total social and occupational impairment.  The Veteran continued to maintain good relationships with his wife and three children.  Additionally, the examiners found the Veteran capable of managing his affairs.  Except for a report of circumstantial hallucinations in a March 2015 VA record, the Veteran did not report persistent delusions or hallucinations, and he was not noted to be unable to perform activities of daily living; despite his reported difficulties with his memory.  He displayed no persistent danger of hurting himself or others.  He is oriented to time, person, and place.  He grooms and cares for himself appropriately.  His symptoms of self-isolation, anger, and irritability that worsened in 2015, do not rise to the level of symptoms of a 100 percent evaluation as they are not of "similar severity, frequency, and duration" so as to constitute total impairment.  See Vazquez-Claudio, 713 F.3d 112.  Accordingly, the preponderance of the evidence shows that a 100 percent rating is not warranted.  

Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) (2016).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2016).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including but not limited to his sleep impairment, irritability, nightmares, hypervigilance, anxiety, disturbance of motivation and mood, and difficulty in establishing work and social relationships.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's PTSD is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased disability rating in excess of 50 percent prior to February 23, 2015 is denied.

Entitlement to an increased disability rating in excess of 70 percent on and after February 23, 2015 is denied.


REMAND

Regarding the issue of TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected disability on his ability to work.  The October 2014 Board remand instructed the AOJ to provide the Veteran with a VA examination that addressed his occupational impairment.  Although the Veteran was afforded a VA examination in February 2015, this examination did not adequately expand upon the impact of the Veteran's service-connected disability on his ability to work and whether the Veteran was unemployable due to his service-connected PTSD during the period on appeal.  As such, a social and industrial survey is needed.

In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating any additional records with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning for the entire period on appeal.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disability.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor should address the functional effects of the service-connected PTSD, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  The surveyors should also address whether the Veteran was unemployable at any time during the period on appeal as a result of his service-connected PTSD.  An explanation for all opinions expressed must be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the survey report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


